Citation Nr: 0602590	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  01-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial rating for a low back 
disability, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956, and from May 1958 to August 1959.

This matter comes before comes before the Board of Veterans' 
Appeals (Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that awarded service connection and a 20 
percent rating for residuals of a low back injury, effective 
June 1, 1998.  By a March 2002 rating decision, the RO 
increased his disability rating from 20 to 40 percent, 
effective June 1, 1998.  In August 2002, the veteran 
testified before the Board at a hearing that was held via 
videoconference from the Atlanta, Georgia RO.  In October 
2003, the Board remanded the claim for additional 
development.  As the 40-percent evaluation is less than the 
maximum available rating, the issue remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the Judge before whom the veteran 
testified in August 2002 is no longer employed by the Board.  
In December 2005, the veteran was informed of such and was 
offered an opportunity to have a hearing with another 
Veterans Law Judge.  In January 2006, the Board received a 
statement from the veteran indicating that he did not want an 
additional hearing.  Accordingly, the Board will proceed with 
the consideration of his case.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claim has been obtained.

2.  The veteran's service-connected chronic low back strain 
with degenerative disc disease is manifested by severe 
limitation of motion and tenderness, with parathesias in the 
feet and intermittent radiculitis, but no reflex or motor 
deficits.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's lumbar spine disability have not been met since 
June 1, 1998, the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 and 
2003), 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).  

The veteran has been service-connected for his low back 
disability at a level of 40 percent since June 1, 1998.  He 
seeks a higher rating.  The Board therefore turns to the 
appropriate criteria.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005).  

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms were present if there was also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  See infra.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral strain) and 5243 (intervertebral 
disc syndrome).  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2005).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).
 
When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).     

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The veteran's lumbar spine disability in this case has been 
rated as 40 percent disabling under DC 5292, which 
contemplates severe limitation of motion of the lumbar spine.  
Under the old schedular criteria, this represented the 
maximum schedular rating available for limitation of lumbar 
spine motion.  It also represented the maximum schedular 
rating available for lumbosacral strain (DC 5295).  A higher 
60 percent rating available under DC 5293 required pronounced 
intervertebral disc syndrome (IDS) with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (2002).  The Board notes that in this case it has not 
been contended or shown that the veteran has residuals of a 
fracture of the vertebra (DC 5285), complete bony fixation of 
the spine (DC 5286), or ankylosis of the lumbar spine (DC 
5289).  Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.

In evaluating whether DC 5293 would entitle the veteran to a 
higher rating, the Board notes that the evidence for 
consideration includes service medical records and VA 
examination reports and clinic records from August 1998 to 
July 2005 showing symptoms and assessments of pain radiating 
into the lower extremities.  For example, VA records dated in 
November 2002 show electrodiagnostic evidence of peripheral 
neuropathy involving motor and sensory fibers in both lower 
extremities, that the examiner determined had likely existed 
for a long time.  He was also experiencing intermittent 
burning sensation in his feet.  This radiating pain is 
regularly noted in subsequent treatment records through July 
2005.  The July 2005 VA examination, however, noted that 
there was no history of demonstrable muscle spasm of the 
lumbosacral spine.  

The veteran in this case has not been noted to have decreased 
sensation in the lower extremities, although vibratory 
sensation in the great toe has been noted to be absent.  On 
VA examination in September 2000, the examiner noted that 
there was no history of loss of sensation in the lower 
extremities.  Recent treatment records indicate that there 
was no decreased sensation noted in March or August 2002.  In 
August 2002, the examiner noted that sensation to pinprick 
appeared sharp distally and proximally.  However, vibratory 
sensation was absent in the great toe bilaterally.  Sensation 
to pinprick was similarly noted to not be decreased in a 
November 2002 treatment record, though vibratory sensation 
was absent in the great toe bilaterally.  On examination in 
July 2005, his sensory examination in the lower extremities 
appeared to be largely intact.

The veteran was found to have positive straight leg raising 
On VA examination in September 2000.  At that time, the 
examiner noted generalized weakness of the lower extremities.  
No specific muscle loss or function was noted.  His ankle 
reflexes were decreased.  A private treatment record dated in 
March 2002 shows that the veteran had negative straight leg 
raising in the sitting position, but a positive straight leg 
raise for recreation of his back pain at 10 degrees 
bilaterally in the supine position.  Reflexes of the lower 
limbs were found to be intact.  On VA examination in August 
2002, the veteran's deep tendon reflexes appeared 2+ any 
symmetric at the knees and ankles.  On VA examination in July 
2005, the veteran's deep tendon reflexes were noted to be 2+ 
at the knees, and 1+ at the ankles, bilaterally.  

The findings in the medical records dating from August 1998 
to July 2005  support a conclusion that the veteran did have 
radiculopathy, but not persistently of a pronounced degree.  
The veteran's reflexes have been shown to have been largely 
intact at all times.  Thus, with resolution of doubt in the 
veteran's favor, the Board concludes that the neurologic 
manifestations of the veteran's service-connected low back 
disability more nearly approximate severe IDS, with recurring 
attacks and intermittent relief, which would support the 
assignment of a 40 percent rating, but no higher, under the 
criteria of DC 5293, in effect before September 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002, and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a 60 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes were defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Here, the veteran was not prescribed bed rest by 
a physician of six or more weeks during any one-year period 
of the rating period under consideration.

As noted above, a September 2003 revision to the IDS code 
stated that IDS (pre-operatively or post-operatively) is to 
be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurologic disabilities 
are rated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., at Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002, to September 26, 2003, 
and from September 26, 2003, through the present, 
respectively).  Therefore, it is necessary to determine 
whether the veteran may be entitled to a higher rating if 
chronic orthopedic and neurologic manifestations are 
evaluated separately and combined with all other 
disabilities.

Turning first to the orthopedic manifestations, an addendum 
to the veteran's September 2000 VA examination shows flexion 
to 30 degrees, with pain, extension to 20 degrees, left 
lateral bending to 30 degrees, with pain, and right lateral 
bending to 25 degrees, with pain.  These measurements would 
warrant a rating of 40 percent under the general rating 
formula.  On private examination in March 2002, the veteran 
had flexion to 10 degrees, extension to 10 degrees, left and 
right lateral bending to10 degrees, which would similarly 
warrant a rating of 40 percent under the general rating 
formula.  On VA examination in July 2005, the veteran had 
flexion to 15 degrees, extension to 0 degrees, left lateral 
bending to 5 degrees, and right lateral bending to 15 
degrees, which would similarly warrant a rating of 40 percent 
under the general rating formula.  The requirements for a 
higher rating under the general rating formula - unfavorable 
ankylosis of either the thoracolumbar spine or the entire 
spine - are neither contended nor shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2005).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2005).

The veteran has already been assigned a disability rating of 
40 percent for IDS under the rating criteria in effect prior 
to September 2002, or for limitation of motion of the lumbar 
spine under the general rating formula currently in effect.  
The Board finds that the criteria for a rating greater than 
40 percent for the spine disability are not met under any of 
the spinal rating criteria applicable.  The question before 
the Board, then, is whether the veteran is entitled to a 
separate rating for his neurological manifestations.  

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore also for 
neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 
8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscle atrophy.  Id.  Diagnostic Code 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.  The rating 
criteria are the same using DCs 8520, 8620, and 8720.

In this case, though the veteran has described his 
radiculopathy symptoms as recurrent, the Board finds that the 
objective medical evidence shows them to be more intermittent 
in nature.  Examination of the lower extremities has 
consistently demonstrated intact sensation and reflexes.  
Additionally, weakness has never been demonstrated.  The 
Board finds that while the veteran does demonstrate 
intermittent radiculitis, his symptoms do not approximate 
incomplete paralysis of the sciatic nerve that is mild in 
degree.  Accordingly, the Board finds that the veteran is not 
entitled to a separate 10 percent rating for his neurological 
manifestations.  The Board finds no evidence of organic 
changes, such as muscle atrophy, trophic changes, etc., that 
would warrant such a rating.

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disability warrants no more than a 40 
percent rating at any time since the original grant of 
service connection.  See Fenderson, supra.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, the Board notes that the veteran has claimed 
unemployability due to his lumbar spine disability during the 
appeal period.  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).  The Board is required to consider 
whether to refer the veteran's claim to the Director of 
Compensation and Pension Service for such extraschedular 
consideration.  See 38 C.F.R. § 3.321(b).

In this case, the veteran's 40 percent schedular rating 
contemplates loss of working time due to exacerbations of 
disability.  See 38 C.F.R. § 4.1 (2005).  There is no 
evidence that his low back disability is in any way 
clinically unusual.  Additionally, there also is no evidence 
of hospitalization for a low back disability in the recent 
past.  The Board is unable to identify any factor consistent 
with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's low back disability.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2004 and June 
2005; rating decisions in February 2001 and March 2002; a 
statement of the case in August 2001; and supplemental 
statements of the case in March 2002 and October 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

An initial rating higher than 40 percent for a low back 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


